Title: From Abigail Smith Adams to Abigal Adams Shaw Felt, 15 December 1816
From: Adams, Abigail Smith
To: Felt, Abigal Adams Shaw



Quincy December 15 1816

Married and cannot come, is an excuse of ancient date, but married, and cannot write, I do not find in any Chapter of the Bible
Now my dear Neice what is the reason that I have not received a line from you, Since you exchanged the Name of Shaw, for that of Felt? It is true, I have heard of you, from your Brother, but Surely You Should recollect, that you have one only Aunt living at Quincy, who is as anxious for your health your happiness and your welfare, as any connection you have living—during mr Felts vacation, I flatterd myself we Should have Seen you, but as that did not happen, I expected to have heard from you—
Mr Foster has in his hands Some Money belonging to you—you recollect that there was one quarters Rent left in the hands of mr Cutter to pay his Bills for Building the Granary, and repairing the Damages occasiond by the Hurricane. he has Since collected and presented his Bills the amount of which with a new Pump—will take up an other quarters Rent. I have requested mr Foster to Settle with him at the close of the year—and take his discharge. at the Same time inform him, that I think we must raise the Rent, twelve Dollars pr quarter, we have expended So much money in Building. Mr Foster will Still have a Surpluss in his hands—If you wish to know any thing respecting us, I have the pleasure to inform you, that we are all well, that mr Clark whom you know, is gone to Gibralter  for his Health, and with a design to join the Fleet under Commodore Chauncy, to return if he can, in the Spring. Susan in the mean time is grown quite Solid and Domestic—Caroline de Wint is gone to housekeeping in N York for the Winter—From Abbe Johnson, I hear as Seldom as from your Ladyship. Cousin Louisa is quite an invalide with a swelld Face. Mrs T B A. as full and tight as usual.
Your Quincy acquaintance as usual—Lucy Greenleaf you know engaged to mr Henry Davis of Baltimore, mr Edward Millar to miss Nicolson of plimouth, mr George Smith it is whisperd to miss Walter of Boston—
Col. Sumner came from Boston this afternoon Your Brother was to have accompanied him, but he had a Swolen face—and was fearfull of comeing out—the weather being very cold
make my Regards to mr Felt, and Say to him, that I hope to be better acquainted with him do not give up the use of your pen. altho I know you never Loved it very well, it is a tallent you ought not to hide, and one in which your Dear Mother was distinguishd. few pens were like hers—She guided and governd the Heart, as She pleased—Blessed be her Memory
Louisa and Susan desire to be kindly rememberd, so does your affectionate / Aunt

A Adams